Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 20190204541).
 

    PNG
    media_image1.png
    486
    634
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches an optical imaging system (Figs. 18&32, 7th embodiment, [100-]), comprising: 
(10-40, as seen from Figs. 18&32), sequentially disposed from an object side to an image surface of the optical imaging system,
wherein an F No. of the optical imaging system is equal to or less than 1.0 (0.96 from Fig. 32).

Regarding claim 4, Huang further teaches the optical imaging system of claim 1, wherein the third lens comprises a convex image-side surface (as seen in Fig. 18).

Regarding claim 5, Huang further teaches the optical imaging system of claim 1, wherein the fourth lens comprises a concave image-side surface (as seen in Fig. 18).

Regarding claim 6, Huang further teaches the optical imaging system of claim 1, wherein 
5.0<(f1+f2)/f<80 (Fig. 32, (24.62+2.643)/2.162),
where f is a focal length of the optical imaging system, f1 is a focal length of the first lens, and f2 is a focal length of the second lens.

Regarding claim 7, Huang further teaches the optical imaging system of claim 1, wherein 
1.0<f3/f<2.5 (26/2.162 in Fig. 32),


Regarding claim 8, Huang further teaches the optical imaging system of claim 1, wherein 
1.0<f4/f<6.0 (Fig. 32, 8.1/2.162),
where f is a focal length of the optical imaging system, and f4 is a focal length of the fourth lens.

Regarding claim 9, Huang further teaches the optical imaging system of claim 1, wherein 
0.3<R1/f<2.0 (1.44/2.162),
	where f is a focal length of the optical imaging system, and R1 is a radius of curvature of an object-side surface of the first lens.

Regarding claim 10, Huang further teaches the optical imaging system of claim 1, wherein 
0.3<R3/f<2.0 (1.758/2.162),
where f is a focal length of the optical imaging system, and R3 is a radius of curvature of an object-side surface of the second lens.

Regarding claim 13, mutatis mutandis, Huang teaches all the limitations as stated in claim 1 above.

Regarding claim 14, Huang further teaches the optical imaging system of claim 13, wherein 
1.0<TTL/f<2.0 (3.545/2.162),
	where TTL is a distance from an object-side surface of the lens closest to the object side to the image surface, and f is a focal length of the optical imaging system.

Regarding claim 15, Huang further teaches the optical imaging system of claim 13, wherein 
0.3<R1/TTL<5.0 (1.44/3.545),
	where TTL is a distance from an object-side surface of the lens closest to the object side to the image surface, and R1 is a focal length of the lens closest to the object side.

Regarding claim 16, Huang further teaches the optical imaging system of claim 13, wherein 
0.5<EPD/TTL<0.7 ((2.162/0.96)/3.545),
	where TTL is a distance from an object-side surface of the lens closest to the object side to the image surface, and EPD is a diameter of an entrance pupil.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
  
Regarding claim 2, Huang teaches all the limitations as stated in claim 1, but does not explicitly teach visible light transmission of the first lens is equal to or less than 5%.
Absent any showing of criticality and/or unpredictability, having visible light transmission of the first lens is equal to or less than 5% would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of performing infrared imaging (e.g., by adding an IR coating or choosing a material blocking visible light).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang by having visible light transmission of the first lens is equal to or less than 5% for the purposes of infrared imaging.
Allowable Subject Matter
Claims 3, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matters: 

Regarding claim 11, the prior art of record neither anticipates nor renders obvious all the limitations of claim 11 for an optical imaging system including “5.0<R5/f<80”, along with the other claimed limitations of claim 11.
Regarding claim 12, the prior art of record neither anticipates nor renders obvious all the limitations of claim 12 for an optical imaging system including “1.580<Nd1<1.640”, along with the other claimed limitations of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
2@uspto.gov
(571)270-0234